Citation Nr: 0021888	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that denied the veteran's claim of 
entitlement to service connection for hearing loss.  A notice 
of disagreement was received in March 1999.  A statement of 
the case was issued in May 1999.  A substantive appeal was 
received from the veteran in May 1999.  

The Board notes that the veteran was denied service 
connection for tinnitus in August 1999.  As there is no 
notice of disagreement in the veteran's record as to that 
issue, it is not before the Board at this time.


FINDINGS OF FACT

The veteran has presented no competent evidence tending to 
demonstrate that his hearing loss is in any way related to 
his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 
38 U.S.C.A. §  5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a veteran 
with the development of facts does not arise until the 
veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran contends that service connection is warranted for 
hearing loss.

With regard to the first requirement under Caluza, the Board 
notes that it is bound by the definition of hearing loss as 
found in 38 CFR § 3.385, as to the determination of what 
amount of hearing loss constitutes a disability.  That 
regulation states that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

During a VA audiological examination conducted in February 
1998, the veteran was found to have an auditory threshold of 
55 decibels at the 4000 Hertz level for his left ear.  
Because the veteran's auditory threshold is greater than 40 
decibels in at least one of the listed frequencies, there is 
no question that the veteran has a current disability under 
38 CFR § 3.385 (1999), thus satisfying the first Caluza 
requirement as to the left ear.

Regarding the second requirement of Caluza, the Board notes 
that none of the veteran's service medical records (SMRs) 
indicate that he was treated at any time for hearing loss 
while in service.  The report of the veteran's separation 
examination in September 1957 showed he was rated 15/15 in 
both ears for whispered voice.

Regarding the third requirement of Caluza, the Board notes 
that the veteran has submitted no competent (medical) 
evidence tending to show a relationship between his current 
disability and the incident he alleges was the cause of this 
injury.  The veteran has simply stated that he believes that 
his hearing loss is related to his service.  A claimant's 
opinion that he has a disorder, and/or his opinion that the 
disorder is attributable to his service, is not sufficient to 
render his claim well-grounded. Hicks v. West, 12 Vet. App. 
86, 89 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The veteran has submitted a medical report from a 
private doctor, Dr. Robert Clayton, dated May 1999, which 
simply indicates that an audiogram was recommended if the 
veteran noted any deterioration in his hearing or worsening 
of the tinnitus, and does not indicate a relationship between 
his hearing loss and his service.  (Dr. Clayton apparently 
previously diagnosed the veteran with hearing loss and 
tinnitus.)  Further, the report of the veteran's February 
1998 VA examination did not indicate that his hearing loss 
was in any way related to his service.  Therefore, without 
any medical evidence of a relationship between the veteran's 
current disability and any incident in service, the third 
prong of Caluza is not met, and the claim is found to be not 
well-grounded.

As there is no medical evidence that the veteran's hearing 
loss was incurred in service, and no evidence of complaints 
of or treatment for hearing loss in service, the latter two 
requirements set forth in Caluza, in order to make a claim 
well-grounded, are not met.  Accordingly, the Board is 
compelled to find that the veteran's claim of entitlement to 
service connection for hearing loss is not well grounded.

It should be noted that certain chronic conditions, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, that 
presumption cannot be made in this case, because the veteran 
has not submitted any medical evidence tending to show that 
his hearing loss became manifest to a compensable degree 
within one year of his separation from active duty.

As stated previously, absent a well-grounded claim, there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.

ORDER

Entitlement to service connection for hearing loss is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


